Exhibit 10.35

 

Picture 1 [mram20191231ex1035e1725001.jpg]

July 10, 2019

 

Mr. Matthew Tenorio

 

Dear Matt,

 

I am pleased to provide you this offer to join Everspin Technologies, Inc. as
Manufacturing Finance Controller, reporting to Jeff Winzeler, Chief Financial
Officer.

 

Your annual base salary to start will be $187,500.00 annually, payable
bi-weekly, and subject to deductions for taxes and other withholdings as
required by US law or the policies of the company.

 

Upon approval by the Everspin Board of Directors, you will receive 15,000 shares
of Everspin Technologies, Inc., stock options subject to the Everspin Stock
Option Plan. The stock options will vest over a 4-year period as follows: an
initial 25% of the shares shall become exercisable on the first anniversary of
the date of grant and an additional 1148th exercisable each month thereafter
until all such shares will have vested. This grant is subject to repurchase,
transferability restrictions, and such other terms as may be set forth in the
Everspin Stock Option Plan or your individual stock option agreement.  You will
also receive 3750 Everspin Restricted Stock Units. These RSU's vest at the rate
of 25% per year on the anniversary date of the grant. Due to the taxable nature
of Restricted Stock Units, there is a sell to cover provision requirement with
the RSU's to cover tax liability at each vesting date. These grants are subject
to continued employment with Everspin,  transferability restrictions, and such
other terms as may be set forth in the Everspin Stock Option Plan or your
individual stock option agreement.

 

You will also be eligible to participate in the Director Bonus Program with a
target eligibility of up to 25% of your annual base pay.

 

Benefits: The detailed components of the Company's benefit plan are attached.
 Major benefits include:

 

·



Comprehensive Medical, Dental, and Vision Care Coverage

·



Prescription Drug Program

·



Short-term and Long-term Disability Coverage

·



Flexible Spending Accounts and Health Savings Accounts

·



Supplemental Life and Disability Insurance

·



401(k) participation (if eligible)

·



Paid Time Off and Holidays, consistent with Company policy

·



Eligibility to participate in Everspin’s Employee Stock Purchase Plan

 





 

5670 W. Chandler Blvd., Chandler, AZ. 85228

(480) 814-4170 - Fax (480) 814-2170

 




Your employment with Everspin Technologies is "at will", meaning that you may
terminate your employment at any time and for any reason whatsoever.  likewise,
Everspin Technologies may terminate your employment at any time and for any
reason, with or without cause or advance notice.

 

Other Arrangements: This offer of employment is contingent on your agreement to
and execution of an Employee Proprietary Information and Inventions Assignment
Agreement (copy attached), and successfully passing a criminal background
investigation. This offer

will terminate if not accepted in writing by _ (5 days from issuance) , 2019.

 

This offer is considered accepted with your signature below. We welcome you to
Everspin Technologies, Inc., and are excited about the contribution you can make
to its success.

 

Sincerely,

 

 

 

 

 

/s/ Jim Everett

 

 

Jim Everett

 

 

Vice President of Global Human Resources

 

 

Everspin Technologies, Inc.

 

 

 

 

 

 

Accepted;

 

 

 

 

 

/s/ Matthew Tenorio

 

07/11/2019

Matthew Tenorio

 

Date

 

 

 

Anticipated Start Date: 07/22/2019

 

 

 

 

5670 W. Chandler Blvd., Chandler, AZ. 85228

(480) 814-4170 - Fax (480) 814-2170

 

